       Case 1:20-cv-07349-ALC-SDA Document 31 Filed 04/27/21 Page 1 of 1
                                                                       401 Park Avenue South
                                                                       New York, NY 10016
                                                                       (212) 571-2000

                                                                       535 Mission Street, 14th Fl.
                                                                       San Francisco, CA 94105
                                                                       (415) 262-0096
Finn Dusenbery
finn@ottingerlaw.com                                                   OTTINGERLAW.COM




April 27, 2021

By ECF

U.S. District Judge Andrew L. Carter, Jr.
U.S. District Court
Southern District of New York
40 Foley Square, Rm 435
New York, NY 10007

       Re:       Pagan v. C.I. Lobster Corp., et al.
                 No. 20-cv-7349 (ALC)

Dear Judge Carter:

        As you know, we represent Plaintiff and the putative class in the above-referenced matter.
Pursuant to the Court’s Order dated October 30, 2020, the parties held a mediation on January
21, 2021, which was unsuccessful. Accordingly, Plaintiff writes to request an initial case
management conference to set a discovery schedule. We thank the Court for its attention to this
matter.

       Respectfully submitted,

       /s/ Finn W. Dusenbery
       Finn W. Dusenbery
